
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.109


Summary of Discretionary Bonus Program

        The Named Executive Officers participate in the Company's Discretionary
Bonus Program. Under the discretionary bonus program, each named executive
officer is given key performance metrics and key results area (or KRA's), such
as the performance of the particular officer or the accomplishment of specific
objectives by such officer and may include such other objective factors as the
Company's profitability, revenue, cash flow, customer generation, market share
and industry position. If the named executive officer achieves his KRA's he is
eligible to receive a bonus. No bonuses under the Discretionary Bonus Program
are paid unless the Company achieves certain financial objectives. Discretionary
Bonuses, if any, are paid after the Audit Committee receives the audited
financial statements, are distributed within two and one-half months of the
close of the Company's fiscal year and are subject to certain clawback
provisions. The existence of the Discretionary Bonus Program does not entitle
any of participants to receive any bonus under the Discretionary Bonus Program.
The Discretionary Bonus Program may be terminated or amended in whole or in part
at any time by the Board of Directors or the Compensation Committee of the Board
of Directors in its sole and absolute discretion.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.109

